                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                          Case No. 17-17361

         RICHARD M. OSBORNE,                    Chapter 7

         Debtor.                                Judge: Arthur I. Harris


                    MOTION OF LEGACY RIDGE PA LLC TO COMPEL
                           TATONKA OIL COMPANY, LLC

         Legacy Ridge Pa LLC (“Legacy Ridge”), pursuant to Rule 45 of the Federal Rules of

Civil Procedure, made applicable by Federal Bankruptcy Rule 9016, and Federal Bankruptcy

Rule 2004, moves the Court for an Order, a proposed form of which is attached hereto as Exhibit

A, compelling Tatonka Oil Company, LLC (“Tatonka”), which is owned in its entirety by

Richard M. Osborne (the “Debtor”), to fully and adequately respond to Legacy Ridge’s Ex Parte

Motion for Examination Pursuant to Federal Rule of Bankruptcy Procedure 2004, which was

filed with the Court on February 22, 2021 [Dkt. No. 1072] (the “Motion”) and the accompanying

requests for production of documents. The Court granted the Motion on March 1, 2021 and

entered an Order that also provided the accompanying requests for production of documents




17-17361-aih       Doc 1092   FILED 04/15/21    ENTERED 04/15/21 16:13:59          Page 1 of 9
[Dkt. No. 1076] (the “Order”). A copy of the Court’s Order and a subpoena addressed to

Tatonka and its service agent was sent via certified mail on March 4, 2021. Yet, despite the

Court’s Order commanding Tatonka to produce certain documents, Tatonka has failed to comply

with the Court’s Order and the subsequent subpoena.

         A memorandum in support of this Motion is attached.



Date: April 15, 2021                               Respectfully submitted,
Cleveland, Ohio
                                                   THOMPSON HINE LLP

                                                   /s/ Scott B. Lepene
                                                   Scott B. Lepene (0076763)
                                                   3900 Key Center/127 Public Square
                                                   Cleveland, OH 44114
                                                   Phone: 216.566.5936
                                                   Scott. Lepene@ThompsonHine.com

                                                   Counsel for Legacy Ridge PA LLC




                                               2
4847-1190-9093.1


17-17361-aih       Doc 1092   FILED 04/15/21       ENTERED 04/15/21 16:13:59         Page 2 of 9
                      IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

In re:                                            Case No. 17-17361

         RICHARD M. OSBORNE,                      Chapter 7

         Debtor.                                  Judge: Arthur I. Harris


         MEMORANDUM IN SUPPORT OF MOTION OF LEGACY RIDGE PA LLC
                 TO COMPEL TATONKA OIL COMPANY, LLC


         For the reasons more fully set forth below, Legacy Ridge PA LLC (“Legacy Ridge”)

seeks entry of an order, a proposed form of which is attached hereto as Exhibit A, requiring

Tatonka Oil Company, LLC (“Tatonka”), which is owned in its entirety by Richard M. Osborne

(the “Debtor”), to comply with the Court’s Order (defined herein) and Subpoena (defined

herein). In support hereof, Legacy Ridge respectfully states the following:

                                       JURISDICTION

         1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). The venue of the Debtor’s

Chapter 11 case and this Motion is proper under 28 U.S.C. §§ 1408 and 1409. Section 105(a) of




17-17361-aih       Doc 1092   FILED 04/15/21      ENTERED 04/15/21 16:13:59      Page 3 of 9
Title 11 of the United States Code (the “Bankruptcy Code”), Rule 2004 and 9016 of the Federal

Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Rule 45 of the Federal Rules of

Procedure (the “Federal Rules”), provides the predicate for the relief sought herein.

                                          BACKGROUND

         2.        On December 17, 2017 (the “Petition Date”), Richard M. Osborne (the “Debtor”)

filed for relief under Chapter 11 of the Bankruptcy Code.

         3.        On July 3, 2019, Debtor’s case was converted to one under Chapter 7 of the

Bankruptcy Code.

         4.        Kari B. Coniglio is the duly appointed chapter 7 trustee in this case (the

“Trustee”).

         5.        On March 24, 2020, the Trustee filed her Motion for Entry of Order (I)

Authorizing and Approving Sale of Specific Real Property Free and Clear of Liens, Claims and

Encumbrances, (II) Approving Bidding Procedures for the Sale of Specific Real Property, and

(III) Approving Form and Manner of Notice [Dkt. No. 851] (“Sale Motion”) seeking authority to

sell certain real property, including approximately 421.82 acres of land in Warren County,

Pennsylvania, commonly known as 225 Swede Road, Tidioute, Pennsylvania 16351 (the “PA

Compound”).

         6.        On April 23, 2020, the Court granted the Sale Motion [Dkt. No. 878].

         7.        On August 31, 2020, the PA Compound was sold at public auction for the net sum

of $1,694,824.39 to Legacy Ridge.

         8.        Legacy Ridge purchased the PA Compound, which contained certain natural gas

wells on the property (the “Gas Wells”).



                                                   2
4847-1190-9093.1


17-17361-aih        Doc 1092     FILED 04/15/21        ENTERED 04/15/21 16:13:59          Page 4 of 9
         9.        Upon information and belief, the Gas Wells are owned by Tatonka.

         10.       Upon information and belief, Debtor is the 100% owner of Tatonka.

         11.       Legacy Ridge is contemplating the purchase of the Debtor’s equity interests in

Tatonka through this bankruptcy.

         12.       As part of its due diligence in seeking to acquire those equity interests, Legacy

Ridge seeks additional information and documentation related to the Debtor’s interest in

Tatonka.

         13.       Thus, Legacy Ridge filed an Ex Parte Motion for Examination Pursuant to

Federal Rule of Bankruptcy Procedure 2004 with the Court on February 22, 2021 [Dkt. No.

1072] (the “Motion”) and the accompanying requests for production of documents. The Court

granted the Motion on March 1, 2021 and entered an Order, which also provided the

accompanying requests for production of documents [Dkt. No. 1076] (the “Order”).1

         14.       Pursuant to the Court’s Order, Tatonka was required to “produce and make

available for inspection and copying certain documents. . . within fourteen (14) days after service

of a subpoena.”

         15.       Consistent with the Court’s Order and Legacy Ridge’s efforts to notify Tatonka,

Legacy Ridge sent to Tatonka’s service agent located at 7001 Center St., Mentor, Ohio 44060, a

subpoena (the “Subpoena”) and copy of the Court’s Order, which included the requests for

production of documents relating to the Gas Wells and the Debtor’s ownership interest in
1
 As this Court is aware, Legacy Ridge filed an Ex Parte Motion for 2004 Examination of the Debtor on February
19, 2021 [Dkt No. 1069], which resulted in the Debtor filing an Objection to Legacy Ridge’s motion on February
20, 2021 [Dkt. No. 1070] (the “Objection”). A hearing is scheduled for April 20, 2021 at 10 a.m. (EST) on this
matter. As reflected in Debtor’s Objection, Debtor indicated that, among other things, Legacy Ridge must properly
notify Tatonka of Legacy Ridge’s request for the production of documents. Legacy Ridge also filed an Ex Parte
Motion for 2004 Examination of the Trustee on February 22, 2021 [1071], which was granted by the Court on
March 1, 2021. The Trustee has produced the requested documents to Legacy Ridge, subject to a certain protective
order between the parties.

                                                        3
4847-1190-9093.1


17-17361-aih        Doc 1092       FILED 04/15/21           ENTERED 04/15/21 16:13:59               Page 5 of 9
Tatonka. A copy of the Subpoena (note production is attached to Order) and Court’s Order is

attached to this Motion as Exhibit B; See also Declaration of Scott B. Lepene attached hereto as

Exhibit C.

         16.       Legacy Ridge has attempted to obtain the requested discovery responses through

amicable means prior to filing this Motion. Specifically, on March 25, 2021, Legacy Ridge sent

Debtor’s counsel via e-mail a copy of the Subpoena and Order that was sent to Tatonka. See

Exhibit C at ¶ 4. Legacy Ridge also included on this e-mail, Richard Baumgart, Esq., who had

previously represented Tatonka in connection with its acquisition of the Gas Wells in the chapter

7 bankruptcy of Oz Gas, LTD (In re: Oz Gas, LTD, United States Bankruptcy Court for the

Western District of Pennsylvania, Case No. 12-10057-TPA). To date, no party has entered an

appearance in Debtor’s bankruptcy on behalf of Tatonka. Id. Legacy Ridge has received no

responses from any party purporting to represent Tatonka in the pending bankruptcy proceeding,

and no party has responded on behalf of Tatonka with regard to the Subpoena that it was served.

Id.

         17.       Tatonka’s continued refusal to comply with the Court’s Order and to provide

Legacy Ridge with the information it needs to help it evaluate whether it intends to acquire the

Gas Wells has left Legacy Ridge with no choice but to seek this Court’s intervention.

                                      RELIEF REQUESTED

         18.       Legacy Ridge seeks entry of the Proposed Order compelling Tatonka to fully

comply with the Subpoena by (i) directing Tatonka to produce to Legacy Ridge all documents

and data responsive to the Subpoena within ten (10) days after entry of the Proposed Order; and

(ii) in the event that Tatonka fails to fully comply with the Proposed Order, authorizing Legacy



                                                  4
4847-1190-9093.1


17-17361-aih        Doc 1092     FILED 04/15/21       ENTERED 04/15/21 16:13:59         Page 6 of 9
Ridge to move by an order to show cause for a further order holding Tatonka in contempt and

imposing coercive per diem civil sanctions until full compliance with the Subpoena has been

made by Tatonka.

                                        BASIS FOR RELIEF

         19.       This Court has the express authority to compel compliance with its orders. See

 Cunningham v. Pension Benefit Guar. Corp., 235 B.R. 609, 618 (N.D. Ohio 1999) (“Section

 105 of the Bankruptcy Code gives bankruptcy courts broad equitable powers to enforce orders

 or take action necessary to enforce the provisions of Title 11.”)

         20.       Further, Bankruptcy Rule 2004 states a separate and independent basis for

 compelling compliance. Bankruptcy Rule 2004 states that the production of documents “may

 be compelled as provided in Rule 9016.” Moreover, Bankruptcy Rule 9016 provides that

 Federal Rule 45, governing the enforcement of subpoenas in particular, applies in cases under

 the Bankruptcy Code.

         21.       In this case, this Court approved the issuance of the Subpoena and retained

 jurisdiction for all matters regarding the implementation of the Order. The terms of the

 Subpoena and accompanying requests for production are clear and unambiguous.

                                           CONCLUSION

         22.       For the foregoing reasons, Legacy Ridge seeks entry of the Proposed Order

 compelling Tatonka to fully comply with the Subpoena by (i) directing Tatonka to produce to

 Legacy Ridge all documents and data responsive to the Subpoena within ten (10) days after

 entry of the Proposed Order; and (ii) in the event that Tatonka fails to fully comply with the

 Proposed Order, authorizing Legacy Ridge to move by an order to show cause for a further




                                                   5
4847-1190-9093.1


17-17361-aih        Doc 1092     FILED 04/15/21        ENTERED 04/15/21 16:13:59        Page 7 of 9
 order holding Tatonka in contempt and imposing coercive per diem civil sanctions until full

 compliance with the Subpoena has been made by Tatonka.


Date: April 15, 2021                               Respectfully submitted,
Cleveland, Ohio
                                                   THOMPSON HINE LLP

                                                   /s/ Scott B. Lepene
                                                   Scott B. Lepene (0076763)
                                                   3900 Key Center/127 Public Square
                                                   Cleveland, OH 44114
                                                   Phone: 216.566.5936
                                                   Scott. Lepene@ThompsonHine.com

                                                   Counsel for Legacy Ridge PA LLC




                                               6
4847-1190-9093.1


17-17361-aih       Doc 1092   FILED 04/15/21       ENTERED 04/15/21 16:13:59         Page 8 of 9
                                  CERTIFICATE OF SERVICE

         I certify that on this date, a true and correct copy of the foregoing Motion to Compel and

Memorandum in Support were served on all parties of record through the Court’s CM/ECF

system.

         I further certify that on this date, a true and correct copy of the foregoing Motion to

Compel and Memorandum in Support was served via regular U.S. Mail on Tatonka Oil

Company, LLC at the following address:

         7001 Center St.
         Mentor, Ohio 44060
         Attn: Daryll L. Knight


This 15th day of April 2021.


                                                      THOMPSON HINE LLP


                                                       /s/ Scott B. Lepene
                                                       Scott B. Lepene (0076763)

                                                       Counsel for Legacy Ridge PA LLC




                                                 7
4847-1190-9093.1


17-17361-aih       Doc 1092    FILED 04/15/21        ENTERED 04/15/21 16:13:59         Page 9 of 9
